 


113 HRES 628 EH: Providing for consideration of the bill (H.R. 4870) making appropriations for the Department of Defense for the fiscal year ending September 30, 2015, and for other purposes, and providing for consideration of the Senate amendments to the bill (H.R. 3230) making continuing appropriations during a Government shutdown to provide pay and allowances to members of the reserve components of the Armed Forces who perform inactive-duty training during such period.
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 628 
In the House of Representatives, U. S.,

June 18, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4870) making appropriations for the Department of Defense for the fiscal year ending September 30, 2015, and for other purposes, and providing for consideration of the Senate amendments to the bill (H.R. 3230) making continuing appropriations during a Government shutdown to provide pay and allowances to members of the reserve components of the Armed Forces who perform inactive-duty training during such period. 
 
 
That (a) at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4870) making appropriations for the Department of Defense for the fiscal year ending September 30, 2015, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. 
(b)During consideration of the bill for amendment— 
(1)each amendment, other than amendments provided for in paragraph (2), shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent and shall not be subject to amendment except as provided in paragraph (2); 
(2)no pro forma amendment shall be in order except that the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 10 pro forma amendments each at any point for the purpose of debate; and 
(3)the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. 
(c)When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.Upon adoption of this resolution it shall be in order to take from the Speaker’s table the bill (H.R. 3230) making continuing appropriations during a Government shutdown to provide pay and allowances to members of the reserve components of the Armed Forces who perform inactive-duty training during such period, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order or question of consideration, a single motion offered by the chair of the Committee on Veterans' Affairs or his designee that the House: (1) concur in the Senate amendment to the title; and (2) concur in the Senate amendment to the text with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Veterans' Affairs. The previous question shall be considered as ordered on the motion to adoption without intervening motion or demand for division of the question. If the motion is adopted, then it shall be in order for the chair of the Committee on Veterans’ Affairs or his designee to move that the House insist on its amendment to the Senate amendment to H.R. 3230 and request a conference with the Senate thereon. 
 
Karen L. Haas,Clerk.
